Citation Nr: 0114651	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for shortness of breath.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
shortness of breath.  That rating decision also granted 
service connection for post-traumatic stress disorder, and 
the veteran was previously service connected for cold injury 
residuals of both feet.  The veteran subsequently perfected a 
timely appeal regarding the 1999 rating decision as pertains 
to shortness of breath.

In April 2001, the veteran presented testimony at a Travel 
Board hearing before the undersigned Member of the Board.  A 
transcript of the hearing has been prepared and associated 
with the claims folder.  During his hearing, the veteran 
submitted additional documentary evidence, which was 
accompanied by a waiver of initial RO consideration.  See 38 
C.F.R. 20.1304 (2000).  This additional evidence has also 
been associated with the claims folder.  Since this case is 
being remanded to the RO for further development, the RO will 
have the opportunity to evaluate the additional evidence.

The Board notes that, in a February 2000 Supplemental 
Statement of the Case, the RO characterized the issue on 
appeal as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for shortness of breath.  However, in reviewing 
the record, the Board was unable to locate any decision, 
prior to the July 1999 rating decision on appeal, in which 
the RO denied the veteran's claim of entitlement to service 
connection for shortness of breath.  Thus, because there has 
been no prior final decision in this case, the Board believes 
that the issue on appeal is more appropriately characterized 
as an original claim of entitlement to service connection for 
shortness of breath.


REMAND

The veteran is seeking entitlement to service connection for 
shortness of breath.  He essentially contends that he 
developed shortness of breath as a result of an episode of 
pneumonia he experienced in service.  He also contends that 
his shortness of breath is due in part to exposure to DDT (a 
pesticide compound) while on active duty.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  This new 
statute, among other things, repealed previous legislation 
which had required that a veteran submit a well-grounded 
claim before VA was obligated to assist in developing 
evidence, and now requires the Secretary to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In accordance 
with the provisions of the VCAA, and for the reasons and 
bases set forth below, the Board finds that additional 
development is necessary before these claims can be finally 
adjudicated.

During his April 2001 hearing, the veteran testified that he 
has been receiving periodic treatment for his claimed 
shortness of breath at a VA Medical Center (VAMC) for at 
least the last four or five years.  He stated that he went 
for treatment at least once every four to six months, and 
that he was regularly furnished with new medication inhalers 
at the VAMC.  As noted above, the VCAA requires VA to make 
reasonable efforts to assist all claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See VCAA, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
accordance with these provisions, the Board finds that a 
remand of this case is warranted, so the RO can ensure that 
all available VA treatment records are obtained.  See also 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that VA treatment records 
are considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

The VCAA also provides that VA shall provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See VCAA, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Such an examination or 
opinion is deemed "necessary" only if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and evidence which "indicates that 
the disability or symptoms may be associated with the 
claimant's active military, naval, or air service."  Id. 
(emphasis added).

As noted above, the veteran is seeking service connection for 
shortness of breath, which he contends developed as a result 
of pneumonia he experienced while on active duty in 1945.  
The Board notes that a report of VA pulmonary function tests 
conducted in March 1999 reveals a finding of reduced 
diffusion capacity, which was found to be consistent with a 
pulmonary vascular process.  Although the precise nature of 
this process is unclear from the report, the Board believes 
that this finding is sufficient to constitute competent 
medical evidence of a current disability for the purposes of 
the VCAA.  Furthermore, the Board notes that, although there 
is no evidence that the veteran was treated for pneumonia in 
service, there is a January 1946 clinical note of record 
indicating that he was treated for pharyngitis, catarrhal, 
acute, severe, of undetermined cause, while on active duty.  
The disorder was also characterized as acute nasopharyngitis, 
and fever and vomiting were also noted.  He was treated with 
penicillin, and recovered.

As a layman, the veteran is not shown to possess the 
technical competence to establish an etiological relationship 
between any respiratory complaints he had in service, any 
exposure to DDT which he asserts he underwent, and his 
currently claimed shortness of breath.  As discussed above, a 
claim based upon an assertion as to cause-and-effect relating 
to a particular disability requires competent medical 
evidence.  The Court of Appeals for Veterans Claims has 
reiterated this requirement many times.  While a lay person 
is competent to describe symptoms, he or she is not competent 
to offer evidence which requires medical knowledge, such as a 
diagnosis or a determination of etiology.  Voerth v. West, 13 
Vet. App. 117, 120 (1999), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Carbino v. Gober, 10 Vet. App. 507, 510 (1997); 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  

Moreover, as sympathetic as we might be toward a veteran's 
claim, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Having reviewed the 
medical records in this case, we can find none supporting the 
veteran's contention that he currently suffers from a 
respiratory abnormality as a result of service.  However, in 
light of the sweeping language of the VCAA, the Board 
believes the veteran is entitled to an examination, to 
include a professional opinion as to the diagnosis and 
etiology pertaining to his claimed shortness of breath.

Therefore, in accordance with the VCAA, the Board finds that 
a VA medical examination is warranted, in order to more 
accurately determine the nature and etiology of the veteran's 
claimed shortness of breath.

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  While this case is 
in remand status, the RO should ensure that all notification 
action required by the VCAA is completed in full.  

Because the VCAA went into effect after the Supplemental 
Statement of the Case was issued in February 2000, the Board 
has considered the applicability of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
representative and inform them of the type of 
evidence that would best serve to 
substantiate his claim.  As part of this 
notice, the RO should specifically request 
that the veteran provide the names and 
addresses of any additional health care 
providers who may possess additional records 
pertinent to his claims which are not 
presently part of his VA claims folder.  With 
any necessary authorization from the veteran, 
the RO should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran in response to this request which 
have not been previously secured.  In 
particular, the RO should attempt to obtain 
copies of all available VA treatment records.

2.  The veteran should be scheduled for a 
VA medical examination in order to 
determine the nature and etiology of his 
claimed shortness of breath.  All 
indicated tests and studies deemed 
necessary by the examiner should be 
accomplished.  The claims folder, to 
include this Remand, must be made 
available for review by the examiner 
prior to the examination.  The examiner 
should be asked to thoroughly review the 
veteran's medical history and to provide 
an opinion as to etiology of the 
veteran's claimed shortness of breath.  
In particular, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
claimed shortness of breath is related to 
any incident of service, to include the 
in-service treatment for pharyngitis 
and/or exposure to DDT in service.  The 
examiner should explain the medical 
findings and principles which support his 
or her conclusions.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all developmental and 
notification actions required by VCAA have 
been completed in full.  Thereafter, the RO 
should readjudicate the veteran's claim of 
entitlement to service connection for 
shortness of breath.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




